Case: 1:19-Cv-01806 Document #: 1-6 Filed: 03/14/19 Page 1 of 3 Page|D #:882

EXHIBIT 66

Case: 1:19-Cv-01806 Document #: 1-6 Filed: 03/14/19 Page 2 of 3 Page|D #:883

;§X?C:;“$:§'§l/ZYERS Chicago Sun-Times
: 0001065562~0‘\ . . . .
A°°R°§§',jf’,§",,§§; Taxicamedamons Certlflcate of Publlcatlon

AMOUNT: 648.00
NO OF AFF'DAV'TS: 1 State of l||lnois - County of COOK
Chicago Sun-Times. does hereby certify it has published the attached advenisments in
the following secular newspapers. Al| newspapers meet lllinois Compl|ed Statue
requirements for publication of Notices per Chapter 715 |LCS 5/0.01 et seq. R.S. 1874
P728 Sec 1, EFF. July 1, 1874. Amended by Laws 1959, P‘l494, EFF. Ju|y 17. 1959.
Former|y |ll. Rev. Stat. 1991,Cl-l100, Pl.
Note: Notice appeared in the following checked positions

PUBL|CAT|ON DATE(S): 07/25/2018

v

Chicago Sun-Times

|N WlTNESS WHEREOF, the undersigned, being duly authorized,
has caused this Certificate to be signed

by %O@¢WZ¢. ©M

Mery Lou Davis
Account N|enager - Public Legal Notices

TROUTMAN SANDERS Thls 25th Day Of.luly 2018 A.D.

 

875 TH|RD AVE, STE 1700
ATTN; ANDREW BUCK
NEW YORK, NY 10022

Case: 1:19-Cv-01806 Document #: 1-6 Filed: 03/14/19 Page 3 of 3 Page|D #:884

 

 

NCiTiCE OF FUBL|C AUCTION PURSUANT TO THE UN|FORM COMMERC|AL CQDE
OF lLUNGlS OF CH|CAGO TAX|CAB MEDALL|ONS

ln accordance with the Unliorm Ccmmerc|al Code as adopted in the State ot lilinois. Capital Ona Equipment Frnance Co@ , lik/a
Ail Potnts Capita| Corp.t d/bia Capitai One Taxi Medallion Finance (“COTMF"). will sell at public auctions the iollowing hicago
Taxi Medal|ions (col|ective|y. the ’Medalltons”). which are property of certain debtors:

Medalilon Nurr.bers
195TX 202TX 198TX ZOSTX 5213TX 22781)< 5097TX 5747TX 5743TX 5946TX
ZQSBTX 29561')( 2965'1`X 2963TX 407th 41211")( 4137TX 4286TX 1945TX 4364TX
44631’)( 4475TX 4528TX 3745TX 3774TX 37561’X 3840TX 213'1')( 216TX 218TX

 

221TX 1291TX 1273TX 1252TX 1230TX 17TX 47TX EBSZTX 6831TX 6823TX
61 ZOTX 4712TX 4720TX 4723TX 474OTX 4757TX 4760TX 116TX 1559TX 221DTX
1 6841`)( 2826TX 4848TX 48 59TX 487DTX 4BBDTX 4355TX 7BTX 94TX 1925TX

2824`1`)( 3942TX 4862TX 6334TX 6459TX 4402TX 3525`1')( 18471')( 967TX 15TX

48951')( 4905`1)( 4907'1`>( 491 BTX 4621TX 4825TX 4389TX 4841TX 23461`)( 1949TX
1907TX 16831`)( 1632'1'>( 1106TX ESSGTX BSOT¥`X EBOBTX BEUSTX 6610TX 6611TX
6512TX 66131')( 6614TX 5615`1')( 6615TX BZS;TX 5279TX 6220TX BZQBTX 5414`1'>(

47 78TX 4782TX 2555TX 2556TX 2557'TX 2149TX 1970TX 622TX 1952'1')( 1653TX
HBBTX 49491'>( 4946TX 4935'1`)( 4935TX 49231'X 6816TX SBZDTX 271BTX 2975TX
3232TX 4470TX 4535TX 6287`1'X 17DTX SOZTX

t. Tirpg ind §chs gtAuctign: The auctions will commence on August 9. 2018 at 10:30 a.m.. prevailing Cenirel Time (the
*Auctions“) in the Michi art lt Rocm at t North Wacker Drive, Su'rte 2905. Chicago, illinois 60606. Persons wishing to attend the
Auctions must contact hdrew Bucl< (email: andrewibuck@troutman.com: tel: (212i 704-6248) oi Troutman Sandsrs LLP at least
two t2) business days prior to the iirst-scheduled Auction time ior admission into the building. Each bidder must present valid pho‘
to identification prior to entry into the auction. COTMF reserves the right to postpone or cancel some or ali ot the Auctions.

2, farms oi`$,a_l_er: Pricr to entry into the Auctions, each bidder will be required to execute an acknowledgement ot the terms ct
saie, which include, amon other terms (a) a requirement thst, in COTMF’s discretion, each bidder must submit proof cl its tinan_~
ciat wherewithal and qual` icat|ons to acquire one or more oi the Msdaliions; (b) any successful bidder shall be required to deposit
a sum equal to ten ercent tto%i at ths price bid by such bidder prior to the conclusion oi the Auclions; and (c) any prevailing bid~
der must close by 100 p.m. prevei|in Eastern Tr_me on the forty¢hith (45th) day aith the conclusion ot the Auction or at suc oth-
er time as may be agreed by CGTM and such bidder The complete terms ol sale are available upon request delivered to Coun-
sel. COTMF reserves the right to alter the terms ol sale at any time.

3- pai§£!!\l“_il!°,£i.§'l§ ,.E\!!i¥im¥vl'lt=¥,§.1_1,,er1nln_q4 B|d,§: COTMF shall determine which bids, or combination thereoi. are the
highest or best bid ior the Medaitions> COTNFF reserves the rights to (a) bid atl or a portion oi its ciaim(s) against the owner(s) ot
the Medaliicns al the Auction without cash or Deposit as required ot other bidders; (b) alter the terms oi payment; tcl abandon or
elect not to dispose cl certain Coilateral; and/or (d) re‘ ali bids.

The Coi|ateral being auctioned is being sold *AS |S , “Wth-i ALL FAULTS“ and `W|THOUT HEPRESENTATlON OR WARRANTY
?/EE/WBY Klg?dé§;%ezre is no warranty relating to titie, possession, quiet enjoyment or the like in this disposition

 

 

